Citation Nr: 1725895	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  15-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a government-furnished headstone or marker for the Veteran's grave.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1942 to April 1946.  He died on December [REDACTED], 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA).


FINDING OF FACT

In a March 2017 statement, the appellant withdrew from appellate consideration her claim of entitlement to a government-furnished headstone or marker for the Veteran's grave.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to a government-furnished headstone or marker for the Veteran's grave have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

In a March 2017 statement, the Veteran withdrew from appellate consideration the claim of entitlement to a government-furnished headstone or marker for the Veteran's grave.  The appellant stated that she wished to withdraw her appeal as the law has changed.  As such, the Board finds that her statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, the claim of entitlement to a government-furnished headstone or marker for the Veteran's grave is dismissed.


ORDER

The appeal is dismissed. 




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


